DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/148117 A1. 
WO 2013/148117 A1 discloses a method for treating obesity (p. 3, lines 10-12; p. 46, line 30 - p. 47, line 6) comprising administering a MIC-1 compound (p. 19, lines 18-22) and a GLP-1 compound (p. 53, line 18) to a subject in need thereof, wherein the MIC-1 compound is administered simultaneously, separately or sequentially with the GLP-1 compound (p. 52, lines 25-32). Therefore, WO 2013/148117 A1 anticipates claim 1.
With respect to claim 2, WO 2013/148117 A1 teaches that the MIC-1 compound is a MIC-1 fusion protein (p. 34, line 30 - p. 36, line 27).

With respect to claim 8, WO 2013/148117 A1 teaches that the MIC-1 is administered at a dose of 0.001 to 100 mg/kg patient body weight per day, which can be administered in single or multiple doses (p. 55, lines 12-17). Exemplified dosages include 2 mg/kg in a 44.5 g mouse (Example 3). Given a molecular weight of 12.287 kDa for MIC-1 (p. 19, lines 26-34), 2 mg/kg body weight corresponds to 7.2 nmol/individual/injection (2 mg/kg x 0.0445 kg x  1 g/1000 mg x 1 mol/12287 g x 109 nmol/mol = 7.2 nmol/individual/injection), which falls within the claimed range.
With respect to claim 11, WO 2013/148117 A1 teaches that the MIC-1 is administered once per day, week or month (p. 55, lines 24-31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/148117 A1 in view of Mehta et al. (“Liraglutide for weight management: a critical review of the evidence,” Obes Sci Pract. 2017 Mar; 3(1): 3–14).

WO 2013/148117 A1 teaches that the MIC-1 compound can be administered simultaneously, separately or sequentially with a GLP-1 compound (p. 52, lines 25-32) but does not teach the specific GLP-1 compound semaglutide or liraglutide or the dose or route of administration for GLP-1.
Mehta et al. teach that liraglutide is a GLP-1 compound approved for the treatment of obesity as a 3.0 mg daily subcutaneous injection (p. 3, col 2).
MPEP § 2144.06 states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)
In the instant case, it would have been obvious to combine the MIC-1 compound taught by WO 2013/148117 A1 with the liraglutide taught by Mehta et al. because each compound is taught by the prior art to be useful to treat obesity.
The resulting method would satisfy all of the limitations of claims 1, 5 and 7.
With respect to claims 9 and 12, Mehta et al. teach that liraglutide is administered as a 3.0 mg daily subcutaneous injection (p. 3, col 2).
With respect to claim 10, Mehta et al. teach that liraglutide is administered as a 3.0 mg daily subcutaneous injection (p. 3, col 2) and WO 2013/148117 A1 teaches that the MIC-1 compound can be administered subcutaneously or orally (p. 51, lines 25-30).

Claims 1, 4, 7, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/148117 A1 in view of Blundell et al. (“Effects of once-weekly semaglutide on appetite, energy .
WO 2013/148117 A1 discloses a method for treating obesity (p. 3, lines 10-12; p. 46, line 30 - p. 47, line 6) comprising administering a MIC-1 compound (p. 19, lines 18-22) to a subject in need thereof. 
WO 2013/148117 A1 teaches that the MIC-1 compound can be administered simultaneously, separately or sequentially with a GLP-1 compound (p. 52, lines 25-32) but does not teach the specific GLP-1 compound semaglutide or liraglutide or the dose or route of administration for GLP-1.
Blundell et al. teach that semaglutide is a GLP-1 compound effective for the treatment of obesity as a 1.0 mg once weekly subcutaneous injection (Sections 2.3, 3.8, 4).
MPEP § 2144.06 states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)
In the instant case, it would have been obvious to combine the MIC-1 compound taught by WO 2013/148117 A1 with the liraglutide taught by Mehta et al. because each compound is taught by the prior art to be useful to treat obesity.
The resulting method would satisfy all of the limitations of claims 1, 4 and 7.
With respect to claims 9 and 12, Blundell et al. teach that semaglutide is administered as a 1.0 mg once weekly subcutaneous injection (section 2.3).
With respect to claim 10, Blundell et al. teach that semaglutide is administered as a 1.0 mg once weekly subcutaneous injection (section 2.3) and WO 2013/148117 A1 teaches that the MIC-1 compound can be administered subcutaneously or orally (p. 51, lines 25-30).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of WO 2013/148117 discloses treating obesity with MIC-1 and GLP-1 compounds generally but does not disclose the use of the specific GLP-1 compounds liraglutide and semaglutide. The original specification presents evidence that the combination of MIC-1 fused with HSA is synergistic with both liraglutide (Example 1) and semaglutide (Example 2) in animal models of obesity. The synergistic effect is unexpected in view of the prior art. Therefore, claims 6 and 7 are novel and unobvious over WO 2013/148117.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654